 



Exhibit 10.30

US LIQUIDS INC.
COMPENSATION PROPOSAL
CARY GROSSMAN

          Executive Vice President and Chief Financial Officer; direct report to
CEO.       Base Salary   $240,000       Incentive Plan   Annual cash bonus
targeted at 50% of base salary. Bonus forDlula to be determined annually by
Company’s compensation committee and consistent with position and forDlula
established for other executive officers       Equity Awards   Option grant at
current stock price for 250,000 shares. Vesting monthly over 3 years. Full
vesting on sale, change of control, termin“tion without cause, termination by
employee for Good Reason (see severance agreement)       Employment
Agreement   None.       Severance
Agreement   Customary Provisions for temlination by Company for Cause,
termination due to death or disability, tennination by Company without Cause,
and tennination by employee for Good Reason           Severance Pay: one year
for “Tennination Without Cause” or tennination by employee for “Good Reason”,
Severance amount based on total cash compensation, Continuation of medical
insurance during severance period,           Good Reason: Customary, but
specifically including relocation, reduction in compensation, reduction in
responsibilities, change of control of more than 30010 (unless from raising new
capital or restructuring), failme to have D&O insurance in force, wrongful acts
by executive officers which are not cured (e.g. violations of Sarbanes Oxley,
etc.)       Benefits   Insurance, retirement plan, and other benefits consistent
with those of other executive officers.           One outside public company
board position is permissible

